1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      UNITED STATES OF AMERICA,
4
                           Plaintiff,
5                                                         2:18-cr-00378-APG-VCF
      vs.                                                 ORDER
6     CHANNON SOMEE,
7                          Defendant.
8           Before the court is the Motion for Protective Order (ECF NO. 75).
9           Accordingly,
10          IT IS HEREBY ORDERED that any opposition to the Motion for Protective Order (ECF NO. 75)
11   must be filed or before January 21, 2020.
12          IT IS FURTHER ORDERED that a hearing on the Motion for Protective Order (ECF NO. 75) is
13   scheduled for 10:00 AM, January 23, 2020, in Courtroom 3D.
14          The U.S. Marshal is directed to transport defendant to and from the hearing.
15          DATED this 16th day of January, 2020.
                                                                _________________________
16
                                                                CAM FERENBACH
17                                                              UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25
